Citation Nr: 0807503	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for paroxysmal atrial tachycardia (PAT).

2.  Entitlement to an increased rating in excess of 10 
percent for degenerative changes of the lower spine from 
September 5, 2003.

3.  Entitlement to an increased rating in excess of 40 
percent for degenerative changes of the lower spine from 
March 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran has experienced more than four episodes of paroxysmal 
atrial fibrillation or other supraventricular tachycardia per 
year, documented by electrocardiogram (ECG) or Holter 
monitor.

2.  For the period of the claim prior to November 1, 2005, 
the evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 75 degrees, and does not demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; the evidence 
demonstrates slight limitation of motion of the lumbar spine 
and does not more nearly approximate moderate limitation of 
motion of the lumbar spine. 

3.  For the period from November 1, 2005, the evidence of 
record demonstrates forward flexion of the thoracolumbar 
spine to 10 degrees, and more nearly approximates severe 
limitation of motion of the lumbar spine; the evidence does 
not demonstrate unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for PAT have not been met for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7010 (2007).   

2.  For the period of the claim prior to November 1, 2005, 
the criteria for a disability rating in excess of 10 percent 
for service-connected degenerative changes of the lower spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 
4.71a, Diagnostic Code 5237 (2007).

3.  For the period of the claim from November 1, 2005 to 
March 10, 2007, the criteria for a disability rating of 40 
percent for service-connected degenerative changes of the 
lower spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 
4.71a, Diagnostic Code 5237 (2007).

4.  For the period of the claim from March 10, 2007, the 
criteria for a disability rating in excess of 40 percent for 
service-connected degenerative changes of the lower spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 
4.71a, Diagnostic Code 5237 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in October 2003 and May 2006 that fully 
addressed all notice elements.  The October 2003 letter 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, asked the veteran to notify the VA of any additional 
evidence that may be helpful to the veteran's claim, and 
described the types of medical and lay evidence that could be 
relevant to show entitlement to an increased disability 
rating.  The May 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.   The claim was readjudicated in June 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in November 2003, April 2004, March 
2007, and April 2007 as part of this claim.  38 C.F.R. § 
3.159(c) (4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Increased Rating for PAT

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In a September 1990 decision, the RO established service 
connection for PAT, based in part on the review of the 
veteran's service medical records which showed a history of 
PAT since 1984.  A 10 percent evaluation was assigned.  

For the entire period of the claim, the veteran has been 
assigned a 10 percent disability rating for PAT, under 
Diagnostic Code 7013 prior to January 12, 1998, and currently 
under Diagnostic Code 7010 (supraventricular arrhythmias).

Under Diagnostic Code 7010, a 10 percent evaluation is 
warranted for permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  A 30 percent evaluation 
is warranted for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  38 C.F.R. § 
4.104.  

In September 2003, the veteran presented to a private 
facility's emergency department with symptoms of chest pain, 
nausea, vomiting, and excessive sweating.  While in the 
emergency department, an episode of tachybrady syndrome was 
documented.  The veteran then went into atrial fibrillation 
and suffered a myocardial infarction.  

Upon VA examination in November 2003, the examiner noted no 
audible gallops, rubs, or murmurs of the veteran's heart.  
The veteran did not mention any documented episodes of atrial 
fibrillation or other supraventricular tachycardia.

Upon VA examination in April 2004, the veteran reported a 
diagnosis of PAT in the military in the early 1970s.  The 
veteran stated that he occasionally experiences palpitations 
during exercise.  The examiner noted that the veteran 
suffered an acute myocardial infarction in September 2003 and 
had two stents placed.  The examiner concluded that the 
veteran had coronary artery disease, status post myocardial 
infarction, but did not discuss any document episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia.

Upon VA examination in March 2007, the veteran reported that 
he experienced arrhythmias intermittently, with remissions.  
The veteran stated that he experienced episodes of arrhythmia 
two to three times per month, but otherwise has normal sinus 
rhythm and is asymptomatic.  The examiner noted that the 
veteran was in normal sinus rhythm at the time of the 
examination.  The examiner further noted that no episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia were documented by ECG or Holter monitor in the 
past year.

A review of the record demonstrates a history of tachycardia.  
However, there is no medical evidence substantiating that the 
veteran experiences more than four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor.  In fact, 
diagnostic testing during the period pertinent to this appeal 
did not confirm a current pattern of recurrent cardiac 
arrhythmias.  Absent objective evidence of the requisite 
number of yearly episodes of cardiac arrhythmias specified by 
Diagnostic Code 7010, no basis is provided for assignment of 
a disability rating in excess of 10 percent for the veteran's 
PAT.

The veteran contends that he was diagnosed with coronary 
artery disease in service in 1982, and that the complications 
from his coronary artery disease, namely the September 2003 
myocardial infarction and stent placements, should be used as 
a basis for granting an increased rating for his service-
connected PAT.  The Board notes that the veteran has filed a 
separate claim for service connection for coronary artery 
disease, which was denied by a March 2006 rating decision.  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. § 
4.14.  Therefore, the veteran's coronary artery disease and 
accompanying symptoms are not to be used in determining the 
disability rating for the service-connected disability of 
PAT.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
increased rating for the entire period of the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.  The claim for a disability 
rating in excess of 10 percent for PAT, for any period of the 
increased rating claim, is denied.  
 
Increased Rating for Degenerative Changes of the Lower Spine

In a September 1990 decision, the RO also established service 
connection for degenerative changes of the lower spine, based 
in part on the review of the veteran's service medical 
records which showed a diagnosis of depressive disorder and 
treatment for back trauma.  

The veteran's service-connected degenerative changes of the 
lower spine were rated as 10 percent disabling from March 
1990.  In September 2003, the veteran filed the current claim 
for an increased rating of his lower back disability.  In a 
June 2007 rating decision during the appeal, the disability 
rating was increased to 40 percent, effective from the March 
10, 2007 date of a VA examination of the veteran's spine.  
Although the increased rating was partially granted, the 
veteran has not withdrawn his appeal.  Therefore, the Board 
must determine whether a disability rating in excess of 10 
percent from the September 5, 2003 date of the current 
increased rating claim is warranted, and whether a disability 
rating in excess of 40 percent from March 10, 2007 is 
warranted.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO rating 
decision assigning a particular rating, and a subsequent RO 
decision assigns a higher rating that is less than the 
maximum available benefit, the pending appeal is not 
abrogated).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine underwent revision 
during the pendency of this appeal.  Such amendment affected 
general diseases of the spine and became effective September 
26, 2003.  The amendments renumber the diagnostic codes and 
create a General Rating Formula for Rating Diseases and 
Injuries of the Spine, based largely on limitation or loss of 
motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2007); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
amendment discussed above has a specified effective date 
without provision for retroactive application, it may not be 
applied prior to its effective date.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The previous version of the rating criteria, in effect when 
the veteran's claim was received on September 5, 2003, 
provided ratings based on limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  Slight limitation of 
motion of the lumbar spine was to be rated 10 percent 
disabling; moderate limitation of motion of the lumbar spine 
was to be rated 20 percent disabling; and severe limitation 
of motion of the lumbar spine was to be rated 40 percent 
disabling.  38 C.F.R. § 4.71a.  The Board will apply this 
version of the rating criteria for the entire increased 
rating claim period.

Disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The Board will 
consider these criteria for the increased rating claim period 
from September 26, 2003 to the present.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

A February 2002 physical therapy discharge note indicates 
that the veteran achieved "normalized" lumbosacral range of 
motion.  A February 2002 physical therapy evaluation and 
treatment plan indicates that the veteran's flexion was 
decreased to 75% of normal.  A March 2002 physical therapy 
note reveals that the veteran had forward flexion of the 
lumbar spine with fingertips to the knees. 

Upon VA examination in November 2003, the veteran 
demonstrated flexion to approximately just below his knees.  
The examiner noted that the veteran had some tenderness about 
the L3-L4 interspace, but did not note the presence of any 
spasm.  The examiner further noted that the veteran walked 
with a normal gait.

Upon VA examination in April 2004, the veteran demonstrated 
forward flexion to 75 degrees.  The examiner concluded that 
the veteran did not exhibit any signs of degenerative joint 
disease and that the veteran's range of motion was limited 
due to a muscle strain.

A November 2005 private medical record reveals that the 
veteran had forward flexion to 15 degrees, but complained of 
pain prior to achieving that position.  

Upon VA examination in March 2007, the veteran demonstrated 
flexion of the thoracolumbar spine to 10 degrees, considering 
pain on use.  The veteran stated that he experienced weekly 
flare-ups of his back disability which would require him to 
lie down for one to two days at a time.  The examiner noted 
that no spasms or abnormal spinal curvatures were present.

Upon VA examination in April 2007, the veteran demonstrated 
flexion of the thoracolumbar spine to 15 degrees, considering 
pain on use.  The examiner noted that the veteran had an 
antalgic gait, but that no guarding or muscle spasm was 
observed.  The examiner also noted no abnormal spinal 
curvatures.

In consideration of the General Rating Formula for Diseases 
and Injuries of the Spine, in effect September 26, 2003, the 
Board finds that, prior to November 1, 2005, the veteran's 
degenerative changes of the lower spine do not warrant a 
disability rating greater than 10 percent under Diagnostic 
Code 5237.  His thoracolumbar flexion measurement was 75 
degrees, which is greater than the 31 to 60 degrees required 
for a 20 percent disability rating.  Further, the evidence 
does not demonstrate muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.

The Board has also considered the veteran's degenerative 
changes of the lower spine under the criteria for limitation 
of motion in effect prior to September 26, 2003, for the 
entire period of the claim.  The Board finds that the 
veteran's lower spine disability does not warrant a rating 
greater than 10 percent prior to November 1, 2005, as his 
range of motion of the lumbar spine more nearly approximates 
slight limitation of motion.  The veteran's flexion of the 
thoracolumbar spine was to 75 degrees, considering pain on 
use.  Normal flexion of the thoracolumbar spine is considered 
to be 90 degrees.  Therefore, the Board finds that the 
veteran's range of motion of the lumbar spine, prior to 
November 1, 2005, does not more nearly approximate moderate 
limitation of motion and does not warrant a disability rating 
of 20 percent.

The Board also finds that, for the period of the claim from 
November 1, 2005 to March 10, 2007, the criteria for a 40 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine (Diagnostic Code 5237) 
were met.  The findings of the November 1, 2005 private 
medical record reflect that the veteran had thoracolumbar 
flexion of 15 degrees.  The Board also finds that, for the 
period of the claim from November 1, 2005 to March 10, 2007, 
the veteran's range of motion of the lumbar spine more nearly 
approximates severe limitation of motion, thus warranting a 
disability rating of 40 percent under Diagnostic Code 5292 
(in effect prior to September 26, 2003).

The Board further finds that, for the period of the claim 
from November 2, 2005 to March 10, 2007, the criteria for a 
disability rating in excess of 40 percent have not been met.  
There is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine so as to warrant a 50 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  Further, Diagnostic Code 5292 does 
not provide a rating in excess of 40 percent.

The veteran has been assigned a disability rating of 40 
percent for his service-connected degenerative changes of the 
lower spine from March 10, 2007.  The Board finds that, for 
the period of the claim from March 10, 2007, the veteran's 
lower back disability does not warrant a disability rating 
greater than 40 percent under Diagnostic Code 5237.  The 
veteran's thoracolumbar flexion measurement was 10 degrees, 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine so as to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  Further, Diagnostic Code 
5292 does not provide a rating in excess of 40 percent.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted prior to November 1, 
2005, and a rating in excess of 40 percent is not warranted 
from November 1, 2005, under any alternative provision.  For 
example, there is no medical evidence of ankylosis of the 
lumbar spine (Diagnostic Code 5288), and no showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293). 

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, the veteran does not 
have intervertebral disc syndrome so an alternative 
assessment under this criteria is not warranted.  The 
evidence of record does not demonstrate findings of spasms or 
neurological symptoms, and there were no neurological 
findings on physical examination.   


ORDER

A disability rating in excess of 10 percent for service-
connected PAT is denied.

For the period of the claim prior to November 1, 2005, a 
disability rating in excess of 10 percent for degenerative 
changes of the lower spine is denied.

For the period of the claim from November 1, 2005 to March 
10, 2007, a 40 percent disability rating for degenerative 
changes of the lower spine is granted.

For the period of the claim from March 10, 2007, a disability 
rating in excess of 
40 percent for degenerative changes of the lower spine is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


